Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with JOHN K. SHIMMICK on 05/18/2021.

The claims should be amended as follows:

Claim 1 should be amended as follow:
1.    (Currently amended) An apparatus comprising:
a display to present a plurality of stimuli to a subject, wherein the plurality of stimuli comprises stimuli to measure visual perception of the subject, stimuli to measure memory and learning of the subject and stimuli to measure command and control of the subject; and
a processor coupled to the display, the processor comprising instructions to determine the visual perception of the subject, the memory and learning of the subject, and the command and control of the subject and wherein the processor comprises instructions to provide an assessment task configured to measure an ability of the subject to act or withhold action, based on presenting a moving visual target and a point in space to the subject and measuring a speed and an accuracy of a response input from the subject deciding that the moving visual target is predicted to intercept the point in the space and the speed and the accuracy of the subject withholding the response input when the moving visual target is not predicted to intercept the point in the space.

Claim 4 should be amended as follow:
4.    (Currently Amended) The apparatus of claim 1 

Claim 9 should be amended as follow:
9.    (Currently amended) The apparatus of claim 1, wherein the processor comprises instructions to provide a second assessment task configured to measure an ability of the subject to estimate a speed and trajectory of the moving visual target.

Claim 10 should be amended as follow:
10.    (Currently amended) The apparatus of claim 1, wherein the processor comprises instructions to provide a second assessment task configured to measure an ability of the subject to rapidly discriminate a motion of the moving visual target.

Claim 12 should be amended as follow:
12. (Currently Amended) The apparatus of claim 1 

Claim 18 should be amended as follow:
18.    (Currently Amended) The apparatus of claim 1, wherein the stimuli to measure command and control of the subject comprises a plurality of stimuli to evaluate one or more executive cognitive control systems of the subject.

Claim 19 should be amended as follow:
19.    (Currently Amended) The apparatus of claim 1 

Claim 33 should be amended as follow:
33.    (Currently amended) The apparatus of claim 1, wherein the processor comprises instructions to provide a second assessment task with the plurality of stimuli configured to measure an accuracy of the subject in predicting how the moving visual target will ricochet at an angle off of stationary objects.

Claim 35 should be amended as follow:
35.    (Currently amended) The apparatus of claim 1, wherein the processor comprises instructions to provide a second assessment task configured to measure an ability of the subject to predict an initial reaction to intersect the moving visual target among the plurality of stimuli and an ability of the subject to adjust the initial reaction when the target unexpectedly changes direction.

Claim 37 should be amended as follow:
37.    (Currently amended) The apparatus of claim 1, further comprising:
an input device configured to be responsive to one or more hands of the subject, the input device coupled to the processor;
wherein the processor comprises instructions to:


provide, within about 20 ms of receiving the instructions, the plurality of stimuli on the display; detect the subject providing the response input to the input device; and measure, within about 20 ms of detecting the response input, a performance of the subject in performing the assessment task based on the response input provided to the input device.

Claim 39 should be amended as follow:
39.    (Currently amended) A method of evaluating performance of a subject, the method comprising:
providing a display to present a plurality of stimuli to the subject, wherein the plurality of stimuli comprises stimuli to measure visual perception of the subject, stimuli to measure memory and learning of the subject and stimuli to measure command and control of the subject;
providing a processor coupled to the display, the processor comprising instructions to determine the visual perception of the subject, the memory and learning of the subject, and the command and control of the subject, and instructions to provide an assessment task configured to measure an ability of the subject to act or withhold action, based on presenting a moving visual target and a point in space to the subject and measuring a speed and an accuracy of a response input from the subject deciding that the moving visual target is predicted to intercept the point in the space and the speed and the accuracy of the subject withholding the response input when the moving visual target is not predicted to intercept the point in the space: and
the response input provided by the subject in response to the plurality of stimuli.

Allowable Subject Matter
Claims 1, 3-26 and 28-39 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Theodoracopulos et al (US 2003/0073885) teaches and apparatus comprising: a display to present a plurality of stimuli to a subject, wherein the plurality of stimuli comprises stimuli to measure visual perception of the subject, stimuli to measure memory and learning of the subject and stimuli to measure command and control of the subject; and a processor coupled to the display to determine the visual perception of the subject, the memory and learning of the subject, and the command and control of the subject and wherein the processor comprises instructions to provide an assessment task configured to measure the subject response to a moving targets on the display.
The prior art does not teach, disclose and/or fairly suggest the processor is configured to determine an ability of the subject to act or withhold action, based on presenting a moving visual target and a point in space to the subject and measuring a speed and an accuracy of a response input from the subject deciding whether that the moving visual target is predicted to intercept or avoid a the point in space and the speed and the accuracy of the subject withholding the response input when the moving visual target is not predicted to intercept the point in space.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791